Citation Nr: 9933826	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-45 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tympanosclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for 
tympanosclerosis.


FINDINGS OF FACT

The claims file contains evidence of a current ear disorder, 
of inservice treatment for tympanosclerosis, and of a 
plausible relationship between the current ear disorder and 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
tympanosclerosis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303  (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

In this case, the Board concludes that the veteran's claim 
for service connection for tympanosclerosis is well grounded.  
The claims file contains competent evidence that the veteran 
currently has an ear disorder.  This is shown by recent 
private ear, nose, and throat (ENT) records, dated from May 
1995 to January 1997.  These records indicate that the 
veteran was seen for numerous ear complaints.  They provide 
diagnoses of Eustachian tube dysfunction and slight 
conductive right ear hearing loss, as well as "TMJ."  Noted 
symptoms consisted of pain, cerumen, and slight negative 
pressure in the right ear.

The Board also finds evidence of an inservice ear disorder.  
Service medical records show that the veteran was diagnosed 
with "diffuse, mild tympanosclerosis, left [greater than] 
right," according to a May 1985 medical examination report.  
Mild opacity of the left tympanic membrane was noted in an 
August 1990 service outpatient record.  The veteran was also 
diagnosed with otitis externa, according to a December 1993 
outpatient record.  A March 1994 retirement medical 
examination report notes only that the veteran had mild high-
frequency hearing loss, bilaterally.

Since the veteran was treated for ear problems on several 
occasions during service and was seen for ear problems within 
a short time after service, the presence of a chronic ear 
disease is plausible.  The private medical records also 
indicate that the veteran's complaints of ear pain originated 
during service.  This evidence provides a plausible 
relationship between the veteran's current ear problems and 
service.  

In light of the above, the Board concludes that the veteran 
has presented a well-grounded claim for entitlement to 
service connection for tympanosclerosis.  38 C.F.R. § 3.303  
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Therefore, 
it has a duty to assist the veteran with the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 


ORDER

The claim of entitlement to service connection for 
tympanosclerosis is well grounded.


REMAND

Because the claim of entitlement to service connection for 
tympanosclerosis is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the Board 
finds that further evidentiary development is needed prior to 
appellate review.

The United States Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see Allday v. Brown, 
7 Vet. App. 517, 526  (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138  (1993) (The duty to assist includes providing 
the veteran a thorough and contemporaneous medical 
examination when needed).  When the medical evidence is 
inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171  (1991); see 38 C.F.R. § 4.70  
(1999).

In this case, the Board finds that VA examination by ENT 
specialist is necessary.  The recent medical evidence 
provides diagnoses of several ear ailments, but 
tympanosclerosis is not one of them.  The Board is not able 
to discern whether or not any of the indicated ear problems 
are manifestations of tympanosclerosis, or are otherwise 
related thereto, or, alternatively, are entirely separate 
medical conditions.  Making such a determination requires a 
medical opinion by a medical professional.  The Board is not 
competent to render medical opinions.

In light of the above, the Board finds that VA ear disease 
examination is needed in order to provide a record upon which 
a fair, equitable, and procedurally correct decision on the 
veteran's claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be scheduled a VA 
examination by an ENT specialist.  The RO 
should notify the veteran of the time, 
place, and date of said examination, and 
make part of the claims folder the 
notification letter and any other 
documents verifying its notice to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination so that it may be reviewed 
for pertinent aspects of the veteran's 
medical history.  Review of service 
medical records and private and VA 
treatment records is vital.

The purpose of the examination is:  (1) 
to determine the current nature of any 
found ear disease, with the purpose of 
clarifying the recent diagnoses of 
Eustachian tube dysfunction, conductive 
right ear hearing loss, and TMJ; and, (2) 
to render a medical opinion as to whether 
any current ear condition is more likely 
than not related to the veteran's 
diagnosed tympanosclerosis in service, 
including whether or not his current ear 
problems are manifestations of a chronic 
condition that began during service, or, 
alternatively, whether the current ear 
condition(s) represents a separate, 
unrelated disorder(s).  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed and should be made part of the 
claims folder.

2.  Subsequently, the RO should review 
the claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, the RO should review the 
record to determine if any change is 
warranted in its previous decision, 
denying entitlement to service connection 
for tympanosclerosis.

4.  If the determination remains adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  The Supplemental Statement of 
the Case should provide any additional 
pertinent laws and regulations and 
rationales for the decision reached.  In 
this regard, the Board notes that the 
issue on appeal is entitlement to service 
connection for tympanosclerosis, and not 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for tympanosclerosis, 
as was erroneously reported in an August 
1997 Supplemental Statement of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to complete VA's duty to assist.  
The veteran needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals







